PER CURIAM.
Judgment modified, so that it shall provide that the referee’s fees and the entire amount of the stenographer’s fees upon the accounting, as fixed by the court at 'Special Term, shall be paid by defendants out of the funds found to be in their hands as accounting trustees, and by providing that neither party to this action shall recover the costs of the action as against the other, and, as so modified, the judgment is affirmed, without costs. See, also, 118 App. Div. 899, 103 N. Y. Supp. 1136; 121 App. Div. 908, 106 N. Y. Supp. 1139.